DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending and are examined in this office action.
Claims 7, 9-12, 19, and 21-24 are rejected under 35 U.S.C. 112(b).
Claims 1-24 are rejected under 35 USC 103.
Claims 1-24 are rejected on the ground of nonstatutory double patenting. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-12, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “”low temperature” in claims 7 and 19 is a relative term which renders the claim indefinite. The term “low temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, “low temperature” is being .
Dependent claims 9-12 and 21-24 do not resolve the issue and are rejected with the same rationale. 
Dependent claims 8 and 20 resolve the issue by clarifying that the “low temperature stage floor” is 4K, and are not rejected with this rationale. 

	Claims 10 and 22 recite “the first set of functional units”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “a first set of functional units” the first time it occurs.
	Dependent claims 11 and 23 do not resolve the issue and are rejected with the same rationale.

	Claims 12 and 24 recite “the measurement discrimination units”; however, this limitation lacks proper antecedent basis. For the purposes of examination, this limitation is being interpreted as “.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Fu” (An Experimental Microarchitecture for a Superconducting Quantum Processor) in view of “Wikipedia” (System on a chip).

	Regarding claim 1, Fu teaches
	A processor comprising: (Fu, Abstract, describes a microarchitecture for supporting a quantum-classical for a superconducting quantum processor. Figure 7 (page 823) shows an implemented example. The QuMA Core taken together with the Analog-Digital Interface is the “processor”. Page 822, section 7.1, first paragraph indicates that the implementation was via four FPGA boards.)
	a decoder comprising quantum instruction decode circuitry to decode quantum instructions to generate decoded quantum instructions; (Fu, Section 5.3 describes the multilevel Instruction decoding. In particular, the “Execution Controller” (page 820) subsection describes executing classical instructions and streaming quantum instructions to the physical microcode unit. Figure 7 (page 823) includes a Decoder component. The Decoder is taken to be part of the claimed “decoder”. Table 5 (page 820) shows the multiple steps that instructions go through. In particular, the top left shows the input to the Execution Controller, which determines the input to the QMB (part of the Physical Microcode Unit as shown in Figure 4 on page 817). The commands that the Execution Controller receives (e.g., top left of Table 5) are taken to be “quantum instructions”. The commands input to the QMB (i.e., top right) are taken to be decoded quantum instructions.)
	execution circuitry including a plurality of functional units to execute the decoded quantum instructions; (Fu, Figure 7 (page 823), the Micro-operation units are taken to be the “execution circuitry” and the plurality of Micro-operation units are taken to the plurality of functional units. The 
	a register file shared by the plurality of functional units, the register file to store operands used for execution of the decoded quantum instructions; and (Fu, Figure 7 (page 823) includes a Register File. This single Register File provides instructions to the Physical Microcode Unit which passes instructions to the Timing Control Unit which passes instructions to the Micro-operation Units. That is, the register file is shared by the Micro-operation Units (which were taken to be the functional units). The Physical Microcode Unit receives instructions from the File Register as shown in Figure 7. Exemplary instructions to the QMB may be seen in Table 5 (page 820), upper right quadrant. The instructions include operands such as Wait, 40000, Pulse, {q0}, I, X180, r7, MPG, MD which are used in the execution of the instructions. Since the only input to the Physical Microcode unit in the implementation of Figure 7 is the Register File, this data must be stored in the Register File.)
	a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions, (Fu, Figure 7 (page 823) includes CTPG units, which are taken to be part of the classical-quantum interface. The CTPG (codeword triggered pulse generator) units are described in the first two paragraphs on page 818. In particular, “The analog-digital interface converts digitally represented microoperations into corresponding analog pulses with precise timing that perform quantum operations on qubits…The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces analog input to the quantum processor based on the received codeword triggers”. This corresponds to the u-op units executing the decoded quantum instructions to go from lower left to lower right in Table 5 (page 820).)
wherein the decoder, execution circuitry, register file and C-Q interface are integrated [as a single quantum control box]. (Fu, page 822, Figure 6 and first paragraph of section 7.1 indicates that the four FPGA boards were used for the Quantum Control Box based on the first paragraph of section 7.1.) 
	Fu does not appear to explicitly teach
	wherein the decoder, execution circuitry, register file and C-Q interface are integrated on a single integrated circuit (IC) chip. 
	However, Wikipedia—directed to analogous art—teaches
	wherein the decoder, execution circuitry, register file and C-Q interface are integrated on a single integrated circuit (IC) chip. (Wikipedia, first paragraph describes a system on a chip as an integrated circuit that integrates onto a single chip all components of a computer or other electronic system, including processing, memory, input/output, and digital/analog processing functions. Fu teaches a decoder, execution circuitry, register file, and C-Q interface as described above. Wikipedia teaches integrating all of the components of an electronic system onto a single integrated circuit chip.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fu to use an integrated circuit as taught by Wikipedia because “More integrated hardware designs improve performance and reduce power consumption and semiconductor die area needed for an equivalent design” (Wikipedia, second paragraph).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Fu teaches	wherein the C-Q interface further comprises analog-to-digital circuitry to convert one or more analog measurements taken from one or more of the qubits to one or more digital values to be stored in the register file.  (Fu, Figure 7 (page 823) includes a Measurement Discrimination Unit. The Measurement Discrimination is described in section 5.1.2 on page 818: “The measurement discrimination unit translates the analog signal containing measurement information of a single qubit into a binary measurement result. Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back”. Figure 7 (page 
	
	Regarding claim 3, the rejection of claim 2 is incorporated herein. Furthermore, Fu teaches
	wherein the quantum instruction decode circuitry decodes each quantum instruction into a set of one or more quantum microoperations (uops). (Fu, Section 5.3 describes the multilevel Instruction decoding. In particular, the “Execution Controller” (page 820) subsection describes executing classical instructions and streaming quantum instructions to the physical microcode unit. The “Physical Microcode Unit” subsection describes further decoding to arrive at the inputs to the u-op units. The Execution Controller may be seen in Figure 4 (page 817). Table 5 (page 820) shows the multiple steps that instructions go through. In particular, the top left shows the input to the Execution Controller, which determines the input to the QMB (part of the Physical Microcode Unit), which in turn determines the inputs to the u-op units (bottom left). These are micro-operations as indicated by the header for the lower left quadrant of Table 5. See also the first paragraph of 5.3.2 for these being micro-operations. The Physical Microcode Unit is taken to be part of the decode circuitry.)

	Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Fu teaches	wherein the plurality of functional units are to execute the quantum uops. (Fu, page 821, “Micro-Operation Unit” subsection, first paragraph describes the micro-operation units (u-op units) executing the micro-operations to generate sequences of codewords.)

	Regarding claim 5, the rejection of claim 4 is incorporated herein. Furthermore, Fu teaches	wherein the register file is to store source and destination operands responsive to execution of the quantum uops.  (Fu, Figure 7 (page 823) includes a Register File. This single Register File provides instructions to the Physical Microcode Unit which passes instructions to the Timing Control Unit which passes instructions to the Micro-operation Units. That is, the register file is shared by the Micro-operation Units (which were taken to be the functional units). The Physical Microcode Unit receives instructions from the File Register as shown in Figure 7. Exemplary instructions to the QMB may be seen 

	Regarding claim 13, Fu teaches
	A method comprising: (Fu, Abstract, describes a microarchitecture for supporting a quantum-classical for a superconducting quantum processor. Figure 7 (page 823) shows an implemented example. The QuMA Core taken together with the Analog-Digital Interface is the “processor”. Page 822, section 7.1, first paragraph indicates that the implementation was via four FPGA boards. The operations of the microarchitecture are described in more detail below.)
	decoding quantum instructions to generate decoded quantum instructions; (Fu, Section 5.3 describes the multilevel Instruction decoding. In particular, the “Execution Controller” (page 820) subsection describes executing classical instructions and streaming quantum instructions to the physical microcode unit. Figure 7 (page 823) includes a Decoder component. Table 5 (page 820) shows the multiple steps that instructions go through. In particular, the top left shows the input to the Execution Controller, which determines the input to the QMB (part of the Physical Microcode Unit as shown in Figure 4 on page 817). The commands that the Execution Controller receives (e.g., top left of Table 5) 
	executing the decoded quantum instructions on a plurality of functional units; (Fu, Figure 7 (page 823), shows Micro-operation units. The operation of these units is described in section 5.3, “Micro-Operation Unit” subsection (starting page 821). In particular, the first paragraph indicates that “At the micro-operation unit, each microoperation is translated into a sequence of codeword triggers with predefined latency, which further makes associated codeword-triggered pulse generation units generate primitive operation pulses.” The decoded instructions may be further processed by the Physical Microcode Unit before being executed by the Micro-Operation Units. See “Physical Microcode Unit” starting page 820 for a description.)
	storing operands used for execution of the decoded quantum instructions in a register file; and (Fu, Figure 7 (page 823) includes a Register File. This single Register File provides instructions to the Physical Microcode Unit which passes instructions to the Timing Control Unit which passes instructions to the Micro-operation Units. That is, the register file is shared by the Micro-operation Units (which were taken to be the functional units). The Physical Microcode Unit receives instructions from the File Register as shown in Figure 7. Exemplary instructions to the QMB may be seen in Table 5 (page 820), upper right quadrant. The instructions include operands such as Wait, 40000, Pulse, {q0}, I, X180, r7, MPG, MD which are used in the execution of the instructions. Since the only input to the Physical Microcode unit in the implementation of Figure 7 is the Register File, this data must be stored in the Register File.)
	generating analog signals to manipulate a current state of one or more quantum bits (qubits) of a quantum processor in response to execution of the decoded quantum instructions, (Fu, Figure 7 (page 823) includes CTPG units, which are taken to be part of the classical-quantum interface. The CTPG (codeword triggered pulse generator) units are described in the first two paragraphs on page 818. In particular, “The analog-digital interface converts digitally represented microoperations into corresponding analog pulses with precise timing that perform quantum operations on qubits…The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces analog input to the quantum processor based on the received codeword 
	wherein the decoder, execution circuitry, register file and C-Q interface are performed [via a single quantum control box]. (Fu, page 822, Figure 6 and first paragraph of section 7.1 indicates that the four FPGA boards were used for the Quantum Control Box based on the first paragraph of section 7.1.)
	Fu does not appear to explicitly teach
	wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip.  
	However, Wikipedia—directed to analogous art—teaches
	wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip.  (Wikipedia, first paragraph describes a system on a chip as an integrated circuit that integrates onto a single chip all components of a computer or other electronic system, including processing, memory, input/output, and digital/analog processing functions. Fu teaches a decoder, execution circuitry, register file, and C-Q interface as described above. Wikipedia teaches integrating all of the components of an electronic system onto a single integrated circuit chip.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fu to use an integrated circuit as taught by Wikipedia because “More integrated hardware designs improve performance and reduce power consumption and semiconductor die area needed for an equivalent design” (Wikipedia, second paragraph).

	Claims 14-17 are substantially similar to claims 2-5 and are rejected with the same rationale in view of the rejection of claim 13, mutatis mutandis.

	Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Fu” (An Experimental Microarchitecture for a Superconducting Quantum Processor) in view of “Wikipedia” (System on a chip), further in view of “Eastin” (US 2014/0118023 A1).
garding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Fu teaches
	…a measurement of one or more of the qubits, the measurement converted to [a digital value] by the C-Q interface.  (Fu, Figure 7 (page 823) includes a Measurement Discrimination Unit. The Measurement Discrimination is described in section 5.1.2 on page 818: “The measurement discrimination unit translates the analog signal containing measurement information of a single qubit into a binary measurement result. Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back”. Figure 7 (page 823) shows a dashed line from the Measurement Discrimination Unit to the Register File indicating that the output of the MDU may be stored in the Register File.)
	The combination of Fu and Wikipedia does not appear to explicitly teach 
	wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits, the measurement converted to the destination operand by the C-Q interface. 
	However, Eastin—directed to analogous art—teaches
	wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits, the measurement converted to the destination operand by the C-Q interface. (Easton, [0048] describes applying operations to qubits based on a measurement of another qubit. That is, the measurement is converted to an instruction for an operation (i.e., source operand) to be applied to a qubit (destination operand). The conversion of the analog signal to digital occurs in the C-Q interface as described above. The control is via a classical computer as described at [0048].)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Fu and Wikipedia to specify a destination operand using the measurement of a qubit because this allows for a technique in which the qubits are put in a particular state (Eastin, [0048] and [0017] for a description of the state). Fu already teaches that the measurements may be used for feedback control. Eastin teaches a particular form of feedback control in which a destination operand is determined using the qubit measurement.

	Claim 18 is substantially similar to claim 6 and is rejected with the same rationale in view of the rejection of claim 17.

	Claims 7-12 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over “Fu” (An Experimental Microarchitecture for a Superconducting Quantum Processor) in view of “Wikipedia” (System on a chip), further in view of “Tannu” (Taming the Instruction Bandwidth of Quantum Computers via Hardware-Managed Error Correction).

	Regarding claim 7, the rejection of claim 2 is incorporated herein. Furthermore, Fu teaches
	integrated within a quantum system comprising … a milli-Kelvin stage floor, …the quantum processor to be configured within the milli-Kelvin stage floor. (Page 822, section 8, second paragraph: “The quantum chip, operating at 20 mK, contains 10 transmon qubits with dedicated readout resonators all coupled to a common feedline.”)
	Fu and Wikipedia does not appear to explicitly teach 
	integrated within a quantum system comprising a low temperature stage …, the processor to be executed within the low temperature stage floor
	However, Tannu—directed to analogous art—teaches
	integrated within a quantum system comprising a low temperature stage floor and a milli-Kelvin stage floor, the processor to be executed within the low temperature stage floor and the quantum processor to be configured within the milli-Kelvin stage floor. (Tannu, Figure 3 shows an overview of the quantum system including the control processor at 4K (the 4K area is taken to be a low temperature stage floor) and the quantum substrate at 20mK (taken to be a quantum processor in the milli-Kelvin stage floor).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the teaching of Fu and Wikipedia to include the processor in a low temperature stage floor such as 4K because “The control processor 

	Regarding claim 8, the rejection of claim 7 is incorporated herein. The combination of Fu and Wikipedia does not appear to explicitly teach 
	wherein the low temperature stage floor comprises a 4-Kelvin stage floor.  
	However, Tannu—directed to analogous art—teaches
	wherein the low temperature stage floor comprises a 4-Kelvin stage floor.  (Tannu, Figure 3 shows an overview of the quantum system including the control processor at 4K (the 4K area is taken to be a low temperature stage floor) and the quantum substrate at 20mK (taken to be a quantum processor in the milli-Kelvin stage floor).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 7.

	Regarding claim 9, the rejection of claim 7 is incorporated herein. Furthermore, Fu teaches 
	an analog control channel over which the digital-to-analog circuitry is to generate analog signals to manipulate a current state of one or more qubits of the quantum processor; and (Fu, Abstract describes a microarchitecture for quantum control which incorporates a codeword-based control scheme. Section 1, in particular the four bullet points on page 814, provides an overview of the code-word based control process. Figure 7 (page 823) provides an overview of the circuitry. Figure 7 shows a plurality of CTPG units (i.e., codeword triggered pulse generation units) and a plurality of u-op units (i.e., the first set of functional units). Section 5.3.2 provides details as to how the instructions are decoded. Table 5 provides examples. In particular, Table 5 lower half shows the flow of decoding. For example, in the first example I is sent to u-op unit0, which then passes on the codeword 0 to CTPG0. That is, the u-op units generate codewords which are passed on to the CTPG units. Section 5, first subsection, last paragraph (first full paragraph on page 818) describes the CPTG units. In particular, “The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), 
	an analog measurement channel over which the analog-to-digital circuitry is to receive the one or more analog measurements taken from one or more of the qubits. (Fu, Figure 7 (page 823) includes a Measurement Discrimination Unit. The Measurement Discrimination is described in section 5.1.2 on page 818: “The measurement discrimination unit translates the analog signal containing measurement information of a single qubit into a binary measurement result. Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back”. The connection between the Quantum Chip and the MDU is taken to be the analog measurement channel.)   

	Regarding claim 10, the rejection of claim 9 is incorporated herein. Furthermore, Fu teaches
	wherein the digital-to-analog circuitry comprises a set of codeword triggered pulse generation (CTPG) units to generate sequences of pulses to control the qubits of the quantum processor in response to codewords generated by the first set of functional units.  (Fu, Abstract describes a microarchitecture for quantum control which incorporates a codeword-based control scheme. Section 1, in particular the four bullet points on page 814, provides an overview of the code-word based control process. Figure 7 (page 823) provides an overview of the circuitry. Figure 7 shows a plurality of CTPG units (i.e., codeword triggered pulse generation units) and a plurality of u-op units (i.e., the first set of functional units). Section 5.3.2 provides details as to how the instructions are decoded. Table 5 provides examples. In particular, Table 5 lower half shows the flow of decoding. For example, in the first example I is sent to u-op unit0, which then passes on the codeword 0 to CTPG0. That is, the u-op units generate codewords which are passed on to the CTPG units. Section 5, first subsection, last paragraph (first full paragraph on page 818) describes the CPTG units. In particular, “The codeword based event control scheme is implemented by the codeword-triggered pulse generation unit (CTPG), which produces 

	Regarding claim 11, the rejection of claim 10 is incorporated herein. Furthermore, Fu teaches
	wherein a first codeword is to be generated in response to the first set of functional units executing a first decoded quantum instruction, the first codeword comprising a first field to identify one or more qubits on which an operation is to be performed and a second field to identify a channel over which to control the one or more qubits.  (Fu, Table 5, top half shows codewords (the inputs to the QMB, top right) being generated in response to executing the decoded quantum instruction (the execution controller processes the instructions shown in the top left of Table 5). For example, “MD {q0} r7” specifies that a measurement should be taken (MD), that it should be from qubit q0 ({q0}) and that it be stored in register r7. A specification of a measurement identifies the measurement channel. More assembly formats (interpreted as one kind of codeword) are shown and explained in Table 6 on page 821.) 

	Regarding claim 12, the rejection of claim 9 is incorporated herein. Furthermore, Fu teaches
	wherein the analog-to-digital circuitry comprises one or more of the measurement discrimination units (MDUs) to generate digital values responsive to one or more qubit measurements. (Fu, Figure 7 (page 823) includes a Measurement Discrimination Unit. The Measurement Discrimination is described in section 5.1.2 on page 818: “The measurement discrimination unit translates the analog signal containing measurement information of a single qubit into a binary measurement result. Once the measurement discrimination unit for qubit q receives a codeword trigger, it starts the measurement discrimination process and generates a binary result Rq. Rq can be subsequently forwarded to the quantum control unit for feedback control or reading back”.)

	Claims 19-24 are substantially similar to claims 7-12, respectively, and are rejected with the same rationale in view of the rejection of claim 14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 13-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-17, respectively, of copending Application No. 16/144,828 (“’828”) in view of “Wikipedia” (System on a chip).
Claims 7-12 and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 (for instant claims 7-9), 9-11 (for instant claims 10-12, respectively), 13 (for instant claims 19-21), and 20-22 (for instant claims 22-24, respectively) of copending Application No. 16/144,828 (“’828”) in view of “Wikipedia” (System on a chip), further in view of “Tannu” (Taming the Instruction Bandwidth of Quantum Computers via Hardware-Managed Error Correction).

These are provisional nonstatutory double patenting rejections. See the table below and subsequent discussion. In the table, overlapping subject matter is shown in bold.

Instant Application
Copending Application 16/144,828
1. A processor comprising: a decoder comprising quantum instruction decode circuitry to decode quantum instructions to generate decoded quantum instructions; execution circuitry including a plurality of functional units to execute the decoded quantum instructions; a register file shared by the plurality of functional units, the register file to store operands used for execution of the decoded quantum instructions; and a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions, wherein the decoder, execution circuitry, register file and C-Q interface are integrated on a single integrated circuit (IC) chip.  
1. A processor comprising: a decoder comprising quantum instruction decode circuitry to decode quantum instructions to generate decoded quantum instructions and non- quantum instruction decode circuitry to decode non-quantum instructions to generate decoded non-quantum instructions; execution circuitry including a first plurality of functional units to execute the decoded quantum instructions and a second plurality of functional units to execute the decoded non-quantum instructions; a shared register file shared by the first plurality of functional units and the second plurality of functional units, the shared register file to store operands used for execution of the decoded quantum instructions and decoded non-quantum instructions; and a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions.
 wherein the C-Q interface further comprises analog-to-digital circuitry to convert one or more analog measurements taken from one or more of the qubits to one or more digital values to be stored in the register file.  
2. The processor of claim 1 wherein the C-Q interface further comprises analog-to-digital circuitry to convert one or more analog measurements taken from one or more of the qubits to one or more digital values to be stored in the shared register file.
3. The processor of claim 2 wherein the quantum instruction decode circuitry decodes each quantum instruction into a set of one or more quantum microoperations (ops).  
3. The processor of claim 2 wherein the quantum instruction decode circuitry decodes each quantum instruction into a set of one or more quantum microoperations (uops) and wherein the non-quantum instruction decode circuitry decodes each non-quantum instruction into a set of one or more non-quantum uops.
4. The processor of claim 3 wherein the plurality of functional units are to execute the quantum uops.  
4. The processor of claim 3 wherein the first plurality of functional units are to execute the quantum uops and the second plurality of functional units are to execute the non-quantum uops.
 wherein the register file is to store source and destination operands responsive to execution of the quantum uops.  
5. The processor of claim 4 wherein the shared register file is to store source and destination operands responsive to execution of the quantum uops and non-quantum uops.
6. The processor of claim 5 wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits, the measurement converted to the destination operand by the C-Q interface.  
6. The processor of claim 5 wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits, the measurement converted to the destination operand by the C-Q interface.
7. The processor of claim 2 integrated within a quantum system comprising a low temperature stage floor and a milli-Kelvin stage floor, the processor to be executed within the low temperature stage floor and the quantum processor to be configured within the milli-Kelvin stage floor.  

8. The processor of claim 7 wherein the low temperature stage floor comprises a 4-Kelvin stage floor.  

9. The processor of claim 7 further comprising: an analog control channel over which the digital-to-analog circuitry is to generate analog signals to manipulate a current state of one or more qubits of the quantum processor; and an analog measurement channel over which the analog-to-digital circuitry is to receive the one or more analog measurements taken from one or more of the qubits.  
Claim 1. …a classical-quantum (C-Q) interface to couple the execution circuitry to a quantum processor, the C-Q interface comprising digital-to-analog circuitry to generate analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor 
Claim 2… wherein the C-Q interface further comprises analog-to-digital circuitry to convert one or more analog measurements taken from one or more of the qubits to one or more digital values to be stored in the shared register file. 
 wherein the digital-to-analog circuitry comprises a set of codeword triggered pulse generation (CTPG) units to generate sequences of pulses to control the qubits of the quantum processor in response to codewords generated by the first set of functional units.  
9. The processor of claim 6 wherein the digital-to-analog circuitry of the C-Q interface comprises a set of codeword triggered pulse generation (CTPG) units to generate sequences of pulses to control the qubits of the quantum processor in response to codewords generated by the first set of functional units.
11. The processor of claim 10 wherein a first codeword is to be generated in response to the first set of functional units executing a first decoded quantum instruction, the first codeword comprising a first field to identify one or more qubits on which an operation is to be performed and a second field to identify a channel over which to control the one or more qubits.  
10. The processor of claim 9 wherein a first codeword is to be generated in response to the first set of functional units executing a first decoded quantum instruction, the first codeword comprising a first field to identify one or more qubits on which an operation is to be performed and a second field to identify a channel over which to control the one or more qubits.
12. The processor of claim 9 wherein the analog-to-digital circuitry comprises one or more of the measurement discrimination units (MDUs) to generate digital values responsive to one or more qubit measurements.  
11. The processor of claim 2 wherein the analog-to-digital circuitry comprises one or more of the measurement discrimination units (MDUs) to generate digital values responsive to one or more qubit measurements.
 A method comprising: decoding quantum instructions to generate decoded quantum instructions; executing the decoded quantum instructions on a plurality of functional units; storing operands used for execution of the decoded quantum instructions in a register file; and generating analog signals to manipulate a current state of one or more quantum bits (qubits) of a quantum processor in response to execution of the decoded quantum instructions, wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip.  
12. A method comprising: loading runtime program code containing quantum instructions and non-quantum instruction in a memory; decoding the quantum instructions to generate decoded quantum instructions and decoding the non-quantum instructions to generate decoded non-quantum instructions; concurrently executing the decoded quantum instructions on a first plurality of functional units of a processor and the decoded non-quantum instructions on a second plurality of functional units of the processor; storing operands used for execution of the decoded quantum instructions and decoded non-quantum instructions in a shared register file; and generating analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions.
14. The method of claim 13 further comprising: converting one or more analog measurements taken from one or more of the qubits to one or more digital values to be stored in the register file.  
13. The method of claim 12 further comprising: converting one or more analog measurements taken from one or more of the qubits to one or more digital values; and  42AB2966-US51storing the one or more digital values in the shared register file.
15. The method of claim 14 wherein each quantum instruction is decoded into a set of one or more quantum microoperations (cops).  
 wherein each of the decoded quantum instructions comprise one or more quantum microoperations (uops) and 
 wherein the plurality of functional units are to execute the quantum uops.  
15. The method of claim 14 wherein the first plurality of functional units are to execute the quantum uops and the second plurality of functional units are to execute the non-quantum uops.
17. The method of claim 16 wherein the register file is to store source and destination operands responsive to execution of the quantum uops.  
16. The method of claim 15 wherein the shared register file is to store source and destination operands responsive to execution of the quantum uops and non-quantum uops.
18. The method of claim 17 wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits, the measurement converted to the destination operand by converting the one or more analog measurements to the one or more digital values.  
17. The method of claim 16 wherein at least one destination operand comprises a result generated from a measurement of one or more of the qubits and converted to the one or more digital values
19. The method of claim 14 further comprising: integrating the IC chip within a quantum system comprising a low temperature stage floor and a milli-Kelvin stage floor, the IC chip to be configured within the low temperature stage floor and the quantum processor to be configured within the milli-Kelvin stage floor.  



21. The method of claim 19 further comprising: coupling digital-to-analog circuitry to an analog control channel over which the digital-to-analog circuitry is to generate the analog signals to manipulate the current state of one or more qubits of the quantum processor; and coupling analog-to-digital circuitry to an analog measurement channel over which the analog-to-digital circuitry is to receive the one or more analog measurements taken from the one or more of the qubits.  
Claim 12. … generating analog signals to manipulate a current state of one or more quantum bits (qubits) of the quantum processor in response to execution of the decoded quantum instructions 
Claim 13… converting one or more analog measurements taken from one or more of the qubits to one or more digital values; and  42AB2966-US51storing the one or more digital values in the shared register file. 
22. The method of claim 21 wherein the digital-to-analog circuitry comprises a set of codeword triggered pulse generation (CTPG) units to generate sequences of pulses to control the qubits of the quantum processor in response to codewords generated by the first set of functional units.  
20. The method of claim 17 generating sequences of pulses to control the qubits of the quantum processor in response to codewords generated by the first set of functional units.
23. The method of claim 22 wherein a first codeword is to be generated in response to the first set of functional units executing a first decoded quantum instruction, the first codeword comprising a first field to identify one or more qubits on which an operation is to be performed and a second field to identify a channel over which to control the one or more qubits.  
 The method of claim 20 wherein a first codeword is to be generated in response to the first set of functional units executing a first decoded quantum instruction, the first codeword comprising a first field to identify one or more qubits on which an operation is to be performed and a second field to identify a channel over which to control the one or more qubits.
 wherein the analog-to-digital circuitry comprises one or more of the measurement discrimination units (MDUs) to generate digital values responsive to one or more qubit measurements.
22. The method of claim 13 wherein the converting is performed by analog-to-digital circuitry of one or more measurement discrimination units (MDUs).



	Regarding instant claim 1, the table shows that the ‘828 claim 1 teaches every part of the claim except for
	wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip.  
	However, Wikipedia—directed to analogous art—teaches
	wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip.  (Wikipedia, first paragraph describes a system on a chip as an integrated circuit that integrates onto a single chip all components of a computer or other electronic system, including processing, memory, input/output, and digital/analog processing functions. ‘828 claim 1 teaches a decoder, execution circuitry, register file, and C-Q interface as described above. Wikipedia teaches integrating all of the components of an electronic system onto a single integrated circuit chip.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify ‘828 claim 1 to use an integrated circuit as taught by Wikipedia because “More integrated hardware designs improve performance and reduce power consumption and semiconductor die area needed for an equivalent design” (Wikipedia, second paragraph).

	Instant claim 2 is unpatentable over ‘828 claim 2 in view of the table and the rejection of instant claim 1. 

	Instant claim 3 is unpatentable over ‘828 claim 3 in view of the table and the rejection of instant claim 2. 

	Instant claim 4 is unpatentable over ‘828 claim 4 in view of the table and the rejection of instant claim 3. 

	Instant claim 5 is unpatentable over ‘828 claim 5 in view of the table and the rejection of instant claim 4. 

	Instant claim 6 is unpatentable over ‘828 claim 6 in view of the table and the rejection of instant claim 5. 

	Regarding instant claim 7, the rejection of instant claim 2 is incorporated herein. ‘828 claim 2 does not teach
	integrated within a quantum system comprising a low temperature stage floor and a milli-Kelvin stage floor, the processor to be executed within the low temperature stage floor and the quantum processor to be configured within the milli-Kelvin stage floor.
	However, Tannu—directed to analogous art—teaches
	integrated within a quantum system comprising a low temperature stage floor and a milli-Kelvin stage floor, the processor to be executed within the low temperature stage floor and the quantum processor to be configured within the milli-Kelvin stage floor. (Tannu, Figure 3 shows an overview of the quantum system including the control processor at 4K (the 4K area is taken to be a low temperature stage floor) and the quantum substrate at 20mK (taken to be a quantum processor in the milli-Kelvin stage floor).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify ‘828 claim 2 to include the processor in a low temperature stage floor such as 4K because “The control processor operates at a temperature of 4K, 

  	Regarding instant claim 8, the rejection of instant claim 7 is incorporated herein. ‘828 claim 2 does not teach
	wherein the low temperature stage floor comprises a 4-Kelvin stage floor. 
	However, Tannu teaches
	wherein the low temperature stage floor comprises a 4-Kelvin stage floor. (Tannu, Figure 3 shows an overview of the quantum system including the control processor at 4K (the 4K area is taken to be a low temperature stage floor) and the quantum substrate at 20mK (taken to be a quantum processor in the milli-Kelvin stage floor).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify ‘828 claim 2 to include the processor in a low temperature stage floor such as 4K because “The control processor operates at a temperature of 4K, and it is placed close to the quantum substrate to maximize the connectivity between qubits and the control processor” as indicated by Tannu, page 680, last paragraph.

	Regarding instant claim 9, the rejection of instant claim 7 is incorporated herein. As indicated in the table, ‘828 claim 2 teaches all of the limitations recited in claim 9 except for 
	…an analog control channel 
	…an analog measurement channel
	However, Tannu—directed to analogous art—teaches
 	…an analog control channel (Tannu, Figure 4 includes arrows from the Microwave Switches to the Quantum substrate.  Page 682 elaborates: “The primeline architecture uses a matrix of microwave switches to multiplex the outputs of a small number of expensive, arbitrary waveform generators (AWG) as shown in the Figure 4. The AWGs generate control pulses capable of manipulating and measuring qubits. The control pulses correspond to specific types of quantum instructions. The AWG continuously 
	…an analog measurement channel (Tannu, Figure 4 includes a signal from the quantum substrate which passes through an ADC (the pentagon is the symbol for an ADC) on its way to the measurement buffer. The connection between the Quantum Substrate and the ADC adjacent to the Measurement Buffer is being interpreted as an analog measurement channel.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above regarding claim 2 to include an analog control channel and an analog measurement channel as taught by Tannu because ‘828 claim 2 (including claim 1) recites generating analog signals to manipulate a current state of one or more quantum bits and converting one or more analog measurements taken from one or more of the qubits to one or more digital values, but does not indicate how the signals are to be transmitted. A person of ordinary skill in the art would be motivated to consider how to implement this and would consider connecting the controller and memory to the Quantum processor in some way as taught by Tannu. Moreover, the particular means chosen by Tannu has the advantage of maximizing connectivity as described by Tannu: “The control processor operates at a temperature of 4K, and it is placed close to the quantum substrate to maximize the connectivity between qubits and the control processor” as indicated by Tannu, page 680, last paragraph.

	Instant claim 10 is unpatentable over ‘828 claim 9 in view of the table and the rejection of instant claim 9.

	Instant claim 11 is unpatentable over ‘828 claim 10 in view of the table and the rejection of instant claim 10.

	Instant claim 12 is unpatentable over ‘828 claim 11 in view of the table and the rejection of instant claim 9.


	wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip.  
	However, Wikipedia—directed to analogous art—teaches
	wherein the decoding, executing, storing and generating are performed on a single integrated circuit (IC) chip.  (Wikipedia, first paragraph describes a system on a chip as an integrated circuit that integrates onto a single chip all components of a computer or other electronic system, including processing, memory, input/output, and digital/analog processing functions. ‘828 claim 1 teaches a decoder, execution circuitry, register file, and C-Q interface as described above. Wikipedia teaches integrating all of the components of an electronic system onto a single integrated circuit chip.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify ‘828 claim 1 to use an integrated circuit as taught by Wikipedia because “More integrated hardware designs improve performance and reduce power consumption and semiconductor die area needed for an equivalent design” (Wikipedia, second paragraph).

	Instant claim 14 is unpatentable over ‘828 claim 13 in view of the table and the rejection of instant claim 13. 

	Instant claim 15 is unpatentable over ‘828 claim 14 in view of the table and the rejection of instant claim 14. 

	Instant claim 16 is unpatentable over ‘828 claim 15 in view of the table and the rejection of instant claim 15. 

	Instant claim 17 is unpatentable over ‘828 claim 16 in view of the table and the rejection of instant claim 16. 

	Instant claim 18 is unpatentable over ‘828 claim 17 in view of the table and the rejection of instant claim 17. 

	Regarding instant claim 19, the rejection of instant claim 14 is incorporated herein. ‘828 claim 13 does not teach
	integrated within a quantum system comprising a low temperature stage floor and a milli-Kelvin stage floor, the processor to be executed within the low temperature stage floor and the quantum processor to be configured within the milli-Kelvin stage floor.
	However, Tannu—directed to analogous art—teaches
	integrated within a quantum system comprising a low temperature stage floor and a milli-Kelvin stage floor, the processor to be executed within the low temperature stage floor and the quantum processor to be configured within the milli-Kelvin stage floor. (Tannu, Figure 3 shows an overview of the quantum system including the control processor at 4K (the 4K area is taken to be a low temperature stage floor) and the quantum substrate at 20mK (taken to be a quantum processor in the milli-Kelvin stage floor).)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify ‘828 claim 2 to include the processor in a low temperature stage floor such as 4K because “The control processor operates at a temperature of 4K, and it is placed close to the quantum substrate to maximize the connectivity between qubits and the control processor” as indicated by Tannu, page 680, last paragraph.

  	Regarding instant claim 20, the rejection of instant claim 19 is incorporated herein. ‘828 claim 13 does not teach
	wherein the low temperature stage floor comprises a 4-Kelvin stage floor. 
	However, Tannu teaches
	wherein the low temperature stage floor comprises a 4-Kelvin stage floor. (Tannu, Figure 3 shows an overview of the quantum system including the control processor at 4K (the 4K area is taken to 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify ‘828 claim 2 to include the processor in a low temperature stage floor such as 4K because “The control processor operates at a temperature of 4K, and it is placed close to the quantum substrate to maximize the connectivity between qubits and the control processor” as indicated by Tannu, page 680, last paragraph.

	Regarding instant claim 21, the rejection of instant claim 7 is incorporated herein. As indicated in the table, ‘828 claim 2 teaches all of the limitations recited in claim 9 except for 
	coupling digital-to-analog circuitry to an analog control channel 
	…coupling analog-to-digital circuitry to an analog measurement channel
	However, Tannu—directed to analogous art—teaches
 	coupling digital-to-analog circuitry to an analog control channel (Tannu, Figure 4 includes arrows from the Microwave Switches to the Quantum substrate.  Page 682 elaborates: “The primeline architecture uses a matrix of microwave switches to multiplex the outputs of a small number of expensive, arbitrary waveform generators (AWG) as shown in the Figure 4. The AWGs generate control pulses capable of manipulating and measuring qubits. The control pulses correspond to specific types of quantum instructions. The AWG continuously passes the pulses to the switch matrix through an analog bus called the prime-line bus. The switch matrix acts as an analog multiplexer that is controlled by select bits from a digital address bus.” The AWG is DAC circuitry.)
	… coupling analog-to-digital circuitry to an analog measurement channel (Tannu, Figure 4 includes a signal from the quantum substrate which passes through an ADC (the pentagon is the symbol for an ADC) on its way to the measurement buffer. The connection between the Quantum Substrate and the ADC adjacent to the Measurement Buffer is being interpreted as an analog measurement channel.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination described above regarding claim 2 to include an analog control channel and an analog measurement channel as taught by 

	Instant claim 22 is unpatentable over ‘828 claim 20 in view of the table and the rejection of instant claim 21.

	Instant claim 23 is unpatentable over ‘828 claim 21 in view of the table and the rejection of instant claim 22.

	Instant claim 24 is unpatentable over ‘828 claim 22 in view of the table and the rejection of instant claim 21.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121